Title: To George Washington from Buckner Stith, 22 March 1787
From: Stith, Buckner
To: Washington, George



Sir
March 22d 1787

I have seriously had thoughts of troubling you with an Epistle these four Years, but my Mind has all the way fallen under the task; ’till just know, after smoking three full Pipes, which you know inebriates a good deal if the Tobacco be strong, and a little Man here informing me he lived within three miles of your

House, zounds said I, I will this minute write to the General. I will tell him, that I am the same Man who marched with him and old Laurence from Chotanck to Fredericksburg, how Laurence and him laughed at me for holding the wine glass in the full hand, but as I was five Years older than either of them, I thought I might hold the wine glass as I pleased; that we lost a Horse or two in the Trip, and were obliged to walk honestly in turn clear to Chotank again; and moreover I will tell him, that although Laurence and I might notice him on the Road when in turn to walk, a sound looking, modest, large boned young Man, still I would not defend the matter for a round sum, that were Laurence and I put to the oath, that we thought at the same time, we had each of us an equal chance at least with him, for a Generalship.
Now as the giving you an account of the many good things said of you in this part of the World, might be disagreeable to you, shall be totally silent; knowing (if I be but a piece of a Connisieur, and Satan tells me at times, I am the hundredth pard of one) that the good Mind wants not adulation. To speak in my own way it would be thus, I had rather see you in sound health bending over bushes and mire in full Chace with twenty four Hounds, than to hear the most difficult point discussed of the most difficult RETREAT ever made, between your Honour and the old King of Prussia’s ghost.
The force of the three full pipes being for some moments evaporated into open air, and my Mind reduced into its primitive littleness again, must sincerely proceed to ask pardon for the trouble (sure enough) I have given you in reading the above stuff, and ask also to subscribe myself Your most obedient humble Servt

Buckner Stith Senr

